355 F.2d 205
Harold Franklin SMITH, Appellant,v.UNITED STATES of America, Appellee.
No. 22156.
United States Court of Appeals Fifth Circuit.
Jan. 24, 1966.

Robert B. Thompson, Gainesville, Ga., for appellant.
Gary B. Blasingame, Asst. U.S. Atty., Macon, Ga., for appellee.
Before BROWN and COLEMAN, Circuit Judges, and GARZA, District Judge.
PER CURIAM:


1
On a trial for illicit liquor operations, the Defendant-Appellant took the stand as a witness.  The Government, quite naturally and properly, offered evidence of his prior and somewhat extensive record of convictions.  The Court received this for the limited purpose of impeachment.  The only error asserted here is that the charge as to credibility of the accused and other witnesses was incorrect.  If there was error, and we do not intimate that there necessarily was, it was at most a slight technical imperfection.  When considered in the light of the charge as a whole, the jury could not possibly have been confused or misdirected by these instructions and no prejudicial harm resulted.


2
Affirmed.